Loca| Form 4 (Chapter 13 P|an) December 2017

IN THE UN|TED STATES BANKRUPTCY COURT
FOR THE WESTERN DlSTRlCT OF NORTH CAROL|NA
CHARLOTTE DlVlSlON

lN RE: |
Case No.

Raymond Joseph Schumgge, Chapter 13

T|N: XXX-XX-9236
Debtor(s)

 

Chapter 13 Plan - Local P|an for the Western District of North Carolina

The following is the Chapter 13 P|an proposed by the above-named debtor or debtors ("Debtor").

 

m Notices: To Creditors and Other Parties in lnterest

Your rights may be affected by this Plan, Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may Wish to consult one. This is a Local Plan with changes from the National Plan, Please review carefully and,
specz'fl`cally, refer to Part 8 for nonstandardprovisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you Want the Court to consider your views on these matters,
then you and/or your attorney must file a Written objection to confirmation and request for hearing on confirmation at one of the
following addresses:

Cases filed in the Charlotte or Shelbv l)ivisions:
Physica| & |\/lailim__1 Acldress: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room lll, Charlotte, N.C. 28202

Cases filed in the Statesville Division:
Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
Mai]ing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room lll, Charlotte, N.C. 28202

Qses filed in the Asheville or Brvson Citv Divisions:
Physica| & Mai|ing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be filed With the
Court no later than 21 days following the conclusion of the § 341 meeting of creditors. lf you mail your objection to confirmation to
the Court for filing, you must mail it early enough so that the Court will receive it on or before the deadline stated above. You must
also serve a copy of your objection to confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case.
The attorney for the Debtor and the Chapter 13 Trustee will be served electronically. If any objections to confirmation are filed With
the Court, the objecting party must provide Written notice of the date, time, and location of the hearing on the objection No hearing
will be held un|cM obiectinn to confirmationr is filed. If you or your attorney do not take these steps, the Court may decide that
you do not oppose the proposed Plan of the Debtor and may enter an order confirming the Plan,

 

The following matters may be of particular importance The Debtor must check one box on each line to state whether
or not the Plan includes each of the following items. If an item is checked as “Not lncluded” or if both boxes are
checked, the provision will be ineffective if set out later in the Plan.

1.1 A limit on the amount of a secured claim that may result in a partial X included i:l Not included
payment or no payment at all to the secured creditor (Part 3.2)

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money |:i|nc|uded X Not included
security interest (Part 3.4)
1.3 Request for termination of the 11 U.S.C. §362 stay as to surrendered |:i included X Not included
collateral (Part 3.5)

 

 

 

 

1.4 Request for assumption of executory contracts and/or unexpired leases ij included X Not included
(Part 6)

1.5 Nonstandard provisions |X included i:l Not included

 

 

 

 

 

 

 

m P|an Payments and Length of Plan

2.1 Debtor will make regular payments to the Chapter 13 Trustee as foilows:

 

 

 

100
per month for 60 months
Per for months
Or
$ per month for a 1% percentage composition to be paid to general unsecured creditors

 

2.2 Regu|ar payments to the Chapter 13 Trustee wii| be made from future income in the following
manner:
Check all that app/y.

Debtor will make payments directly to the Chapter 13 Trustee.

Debtor will make payments pursuant to a payroll deduction order.
Other (specify method of payment):

[]E><

 

2.3 Additionaipayments.
Check one.

X None. lf "None” is checked, the rest of Part 2.3 need not be completed or reproduced

\:l Debtor will make additional payment(s) to the Chapter 13 Trustee from other sources, as
specified beiow. Describe the source, estimated amount, and date of each anticipated payment

 

 

 

m Treatment of Secured Claims

3.1 Maintenance of payments and cure of defau|t, if any. Conduit mortgage payments, if any, are
included here.
Check one.

l:l None. lf "None” is checked, the rest of Part 3.1 need not be completed or reproduced

X The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by
the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing arrearage on a listed claim will
be paid in full through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. If relief from the
automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the Court, all
payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
treated by the Plan.

Name of creditor Co|iaterai Current Amount of interest rate

installment arrearage on arrearage
Vaiue of payment (if any) (if applicabie)
Co|iaterai (inc|uding escrow)
Home Point Financial First mortgage on 1015 $ 334,800.00 $1,740.23 $0.00 0.00
Potters Bluff Road,

Monroe,NC 28110
Disbursed by:
|:l Trustee
|:lDebtor
X Other
_Debtor's wife_

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor.'

Home Point Financia|- Debtor’s estranged wife lives in the 1015 Potters Bluff Road, i\lionroe, NC property and makes
payments on the mortgage Also, non-filing estranged wife is the co-signor on the loan and payments will be made
directly to protect her credit.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

\:|

Check orie.

None. If "None” is checked, the rest ofPart 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked,

The Debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
secured claim listed below, the Debtor states that the value of the secured claim should be as set out in the column headed
Amount of secured claim, For secured claims of governmental units, unless otherwise ordered by the Court, the value of a
secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount
listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.
Payments on the secured claims will be disbursed by the Chapter 13 Trustee, the Debtor directly, or as otherwise specified
below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under
Part 5 of this Plan. If the amount of a creditor’s secured claim is listed below as having no valuc, thc creditor’s allowed claim
will be treated in its entirety as an unsecured claim under Part 5 of this Plan. Unless otherwise ordered by the Court, the
amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the Debtor or the estate until the earlier of:

(a) Payment of the underlying debt determined under nonbankruptcy law, or
(b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be
released by the creditor.

Amount of
Estimated claims
amount of senior to Amountp,f
creditor’s Vaiue of creditor’s secured interest
Name of creditor total claim Co|iaterai Co|iaterai claim claim rate
2014

Weils Fargo Dealer Services $6,651.00 Chrysler 300 $14,450.00 $ 0.00 $14,450.00 N/A

Disbursed by:
i:i Trustee
l:lDebtor

X Other
Debtor’s wife

P/ease explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor.'
Debtor’s estranged wife is co-signor and drives vehicle and wili continue to make payments directly in order to protect her

credit

3.3 Secured claims excluded from 11 U.S.C. § 506.

 

Check one.
X None. /f "None” is checked, the rest of Part 3.3 need not be completed or reproduced
|:] The claims listed below were either:
(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a
motor vehicle acquired for the personal use of the Debtor, or
(2) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in
any other thing of value.
These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be
disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.
Name of creditor Co|iaterai Amount of claim interest rate
NONE
Disbursed by:
X Trustee
|:lDebtor
l:lOther

3.4 Lien avoidance.

Check one.
None. lf "None” is checked, the rest of Part 3.4 need not be completed or reproduced

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
checked

The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions
to which the Debtor would have been entitled under 11 U.S.C § 522(b). Unless otherwise ordered by the Court, a judicial lien
or security interest securing a claim listed below will be treated as avoided to the extent that it impairs such exemptions upon
entry of the order confirming the Plan and avoided pursuant to ll U.S.C. § 522(f) upon completion of the Plan. The amount
of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 of this Plan to the extent
allowed. The amount, if any, of the judicial lien or security that is not avoided will be paid in full as a secured claim under the
Plan and disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. If more than one lien
is to be avoided provide the information separately for each lien.

3.5 Surrender of collaterai.

Check one.
None. /f "None” is checked, the rest of Part 3.5 need not be completed or reproduced

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is

checked

The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor
requests that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
the stay under 11 U.S.C. § 1301 be terminated in all respects. (Notice to the Co-Debtor is required to terminate the § 1301
co-debtor stay.) Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 of this
Plan below.

insert additional claims as needed

 

m Treatment of Fees and Priority Claims `i

4.1 Generai

The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated
in Part 4.5 below, will be paid in full without post-petition interest Payments on all fees and priority claims, other than
domestic support obligations, will be disbursed by the Chapter 13 Trustee, rather than the Debtor directly.

Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor directly, rather
than by the Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This provision includes all regular
post-petition payments, as Well as any pre-petition or post-petition payment arrearages that may exist.

4.2 Chapter 13 Trustee’s fees
The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3 Debtor’s Attorney’s fees
(a) The total base attorney’s fee is $ 1,350.00 _
(b) The balance of the base fee owed to the attorney is $ 0.00 .

4.4 Priority claims other than attorney’s fees and those treated in Part 4.5.
Check all that app/y.

i:| None. if "None” is checked, the rest of Part 4.4 need not be completed or reproduced
X Section 507(a) priority claims other than domestic support obligations (generally taxes and other government

 

 

obligations).
Name of creditor Ciaim Amount
internal Revenue Service (2017 tax liability) $ 3,332.00
$
i:l Domestic Support Ob|igations
Pre»petition
arrearage
Name of creditor Maiiing Address (inci. city, state and zip code) Telephone # amount, if any
NONE $
$
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full
amount.
Check one.

X None. if "None” is checked, the rest of Part 4. 5 need not be completed or reproduced

i:i The allowed priority claims listed below are based on a domestic support obligation that has been assigned to
or is owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.
§ 1322(a)(4). This plan provision requires that payments in Plan Part 2.1 above be for a term of 60 months

 

Name of creditor Amount of claim to be paid
NONE

$

$

 

insert additional claims as needed

 

mreatment of Nonpriority Unsecured Ciaims

5.1 Nonpriority unsecured claims not separately ciassified.

A|lowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13
Trustee. if more than one option is checkedl the option providing the largest pro rata payment will be effective.

X The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an
estimated payout of
1 %. (This is a base pian.)

OR
Payment of a 1 % composition as set forth in Part 2 of the Plan. (This is a percentage pian.)

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
Check One.

X None. if "None” is checked, the rest of Part 5.2 need not be completed or reproduced

i'_`| The Debtor will maintain the contractual installment payments and cure any default in payments on the
unsecured claims listed below on which the last payment is due after the final plan payment to the Chapter 13
Trustee. These payments will be disbursed either by the Chapter 13 Trustee, directly by the Debtor, or as
otherwise specified below. The principal amount of the claim for the arrearage amount will be paid in fu|i.

5.3 Other separately classified nonpriority unsecured claims.
Check One.
X None. if "None” is checked, the rest of Part 5.3 need not be completed or reproduced

i:| The nonpriority unsecured allowed claims listed below are separately classified and will be treated as foilows:
insert additional claims as needed

 

m Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. A|| other executory contracts and unexpired leases are rejected.
Check one.

None. if "None” is checked, the rest of Part 6.1 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is

checked.

Assumed items. Current installment payments will be disbursed either by the Chapter 13 Trustee, directly by
the Debtorl or as otherwise specified below, subject to any contrary order or rule. Arrearage payments will be
disbursed by the Chapter 13 Trustee.

 

Part 7: Vesting of Property of the Estate

7_1 Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind
specified in 11 U.S.C. § 1306 acquired by the Debtor after commencement of the case but before the case is
ciosed, dismissed, or converted to one under another chapter of the Code. Al| property of the Debtor remains
vested in the estate and will vest in the Debtor upon entry of the final decree.

 

Part 8: Nonstandard Plan Provisions

8.1 Nonstandard P|an Provisions
A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it.
Nonstandard provisions set out elsewhere in this Loca/ Plan are adopted in Part 8.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
checked.

8.1.1 insurance information for all secured claims (real property or motor vehicles):
Co|iaterai insurance Agent and Address Vehic|e Mileage
VlN
2014 Chrysler 300 GEICO Insurance- (800) 841-3000 59,000 miles 2C3CCAAG4EH161769

One GEICO Boulevard
Fredericksburg, VA 22412

insert additional insurance information as needed

8.1.2

To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and unsecured
creditors must file proofs of their claims, Secured claims that are not timely filed may be disallowed or subordinated to other
claims upon further order of the Court,

Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good cause shown.

Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from the protection
of the automatic stay, whether by judicial action, voluntary surrender, or through operation of the Plan, will receive no further
distribution from the Chapter 13 Trustee unless an itemized proof of claim for any unsecured deficiency balance is filed
within 120 days (or 180 days if the property is real estate or manufactured housing), or such other period as the Court orders,
after the removal of the property from the protection of the automatic stay, The removal date shall be the date of the entry of
an order confirming the Plan, modifying the Plan, or granting relief from stay. This provision also applies to other creditors
who may claim an interest in, or a lien upon, property that is removed from the protection of the automatic stay or
surrendered to another lien holder.

If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the creditor shall be
treated as unsecured for purposes of distribution and for any other purpose under the Plan and the debt shall be subject to
discharge.

All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or will accrue no
interest if the Plan so designates. F or purposes of distribution, an “Administrative Arrearage” as defined by Local Rule
3003-1 will be included as a separate arrearage claim for payment by the Chapter 13 Trustee or added to any pre-petition
arrearage claim.

The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes in net
monthly income that may occur during the pendency of the case and shall amend the appropriate schedules previously filed
in the case accordingly.

Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors, with respect
to application of mortgage and mortgage-related payments, to comply with the provisions of 11 U.S.C. § 524(i), Local Rule
3003-1, and Local Rule 4001-l(e) relating to Arrearages, Administrative Arrearages, Mortgage Payments, and Conduit
Mortgage Payments. The terms of Local Rule 3003-1 are specifically incorporated herein by reference as if completely set
forth with respect to the acceptance and application of all funds pursuant to the Conduit Mortgage Payment Rule. As a result,
all Conduit Creditors and/or servicers for Conduit Creditors shall have an affirmative duty to do the following upon
confirmation of the Plan:

(a) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the pre-petition
arrearage claim and the administrative arrearage claim only to such claims;

(b) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as Conduit Mortgage
Payments beginning with the calendar month and year designated for such payment by the Court in the Order
Confirming Plan;

(c) Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage plan only to
post-petition payments unless otherwise ordered by the Court;

8.1.10

8.1.11

8.1.12

8.1.13

8.1.14

8.1.15

(d) Rehain from assessing or adding any additional fees or charges to the loan obligation of the Debtor based solely on
a pre-petition default;

(e) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor (including
additional interest, escrow, and taxes) unless notice of such fees and charges has been timely filed pursuant to the
applicable Federal Rule of Bankruptcy Procedure and a proof of claim has been filed and has not been disallowed
upon objection of the Chapter 13 Trustee or the Debtor;

(f) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of
Bankruptcy Procedure and are added to the Plan, to apply only payments received from the Chapter 13 Trustee that
are designated as payment of such fees and charges only to such fees and charges; and

(g) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of
Bankruptcy Procedure and are NOT added to the Plan, to apply only payments received directly from the Debtor and
designated as payments of such fees and charges only to such fees and charges.

If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a variable
interest rate, or if any post-petition fees or expenses are added to the Plan, and an increase in the plan payment is required as
a result, the Debtor shall thereafter make such increased plan payment as is necessary. Provided, however, that the Conduit
Creditor shall have complied With the requirements of the applicable Federal Rule of Bankruptcy Procedure for the allowance
of such Conduit Mortgage Payment change or addition of such fees and expenses. The Chapter 13 Trustee shall file notice of
the required plan payment increase with the Court and serve a copy of the notice on the Debtor, Service of the notice shall be
made on the attorney for the Debtor through CM/ECF.

All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the
administration of this Chapter 13 case.

Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases to permit
affected secured creditors to contact the Debtor about the status of insurance coverage on property used as collateral and, if
there are direct payments being made to creditors, to allow affected secured creditors to contact the Debtor in writing about
any direct payment default and to require affected secured creditors to send statements, payment coupons, or other
correspondence to the Debtor that the creditor sends to its non-bankruptcy debtor customers. Such actions do not constitute
violations of 11 U.S.C. § 362(a).

Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments to creditors
will be disbursed in the following order of priority:

(a) Administrative, including administrative priority, and secured claims to be paid in full; then,
(b) Pre-petition priority unsecured claims to be paid in full; then,
(c) Nonpriority unsecured claims.

Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s acceptance of the treatment
of its claim(s) as proposed in the Plan.

The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants are paid in
full (100% of claims) or unless otherwise ordered by the Court,

Other Non-Standard Provisions, including Special Terms:
The value of the equity in any non-exempt portion of the debtor(s) assets is to be paid through the Chapter 13 plan payments

at an interest rate of 2% based on the federal treasury constant maturities one year yield rate rounded up to the nearest one
percentage In Rc Smith, 431 B.R. 607 (Bankr EDNC 2010) *Rate determined at www.federalrcscrve.covirclcasesih l 5.

 

m Signature(s): A

9.1 Signatures of Debtor and Debtor’s Attorney

 

 

Signature of Debtor 2

Executed on /§ /Qj/ ¢;c\ O [ g Executed on

and /DD/YYYY MM / DD / YYYY

 

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this document

Signature of Attorney for Debtor

 

Aithough this is the Locai Plan for the Western District of North Carolina that in ludes nonstandard provisions as noted in
the Plan, the Debtor and the Debtor’s attorney certify by filing this document th t the Wording and order of the provisions in
this Chapter 13 Plan are substantially similar to those contained in Official Form 113.

CERTIFICATE OF SERVICE

This is to certify that I have this day served each party or counsel of record indicated on the list attached hereto in the foregoing matter
with a copy of this Chapter 13 Plan by depositing in the United States mail a copy of same in a properly addressed envelope with first
class postage thereon. Attorneys Were served electronically.

This the 2f1 day of October, 2018. M . Crow -

 

Marcus D. Crow

Crow Law Firm, 315-B N. Main Street
Monroe, NC 28112

Telephone: 704-283-1175

E-mail: marcuscrow@crowlawfirm.com
N.C. State Bar No. 27774

